ECKERT

ATTORNEYS AT LAW

Eckert Seamans Cherin & Mellott, LLC
Two Liberty Place

50 South 16" Street, 22"! Floor
Philadelphia, PA 19102

TEL = (215) 851-8400
FAX — (215) 851-8383
www. eckertseamans.com

David M. Laigaie, Esquire
dlaigaie@eckertseamans.com

(215) 851-8386
May 14, 2021

The Honorable Timothy J. Savage

United States District Court for the
Eastern District of Pennsylvania

9614 U.S. Courthouse

601 Market Street

Philadelphia, PA 19106

RE: Christopher May, Crim. NO. 20-458

Dear Senior Judge Savage;

We represent Turn5, Inc., the victim in the above-referenced matter. We respectfully
submit this letter, pursuant to 18 U.S.C. § 3771(4), in lieu of appearing at the upcoming sentencing.

This is certainly a regrettable situation. TurnS hopes that Mr. May will learn, grow and
lead a productive life going forward.

Asa result of strong fiscal controls and prudent risk management, Turn5 was able to recoup
(from Mr. May and from its insurer) $1,161,000 or 95 percent of the $1,213,500 stolen funds.
Thus, the theft had little effect and no material impact on the company.

The story of TurnS is one of entrepreneurial grit. Founded seventeen years ago by two
teen-agers in their parents’ basement, Turn5 has blossomed into a multimillion-dollar e-commerce
business selling aftermarket parts to auto and truck enthusiasts.

Turn5’s diligent and capable employees detected the theft before it got out of hand. That,
coupled with the company’s prudent risk management strategies, allowed for the near full
reimbursement of the stolen funds.

Turn5 appreciates the Court’s consideration of these facts when considering an appropriate
sentence for Mr. May.

Respectfully submitted,

aN

e j A
z f nemaositlnaat A Ciena

sete

David M. Laigaie, Esquire

DML/rnr

 

 
